IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                             Assigned on Briefs April 1, 2014

          STATE OF TENNESSEE v. TONYA MICHELLE STOLTZ

                 Appeal from the Circuit Court for Madison County
                         No. 1325 Donald H. Allen, Judge




               No. W2013-01595-CCA-R3-CD - Filed August 27, 2014




Appellant, Tonya Michelle Stoltz, was indicted by the Madison County Grand Jury for
initiation of a process to manufacture methamphetamine and possession of
methamphetamine. At the close of the State’s proof, the trial court granted Appellant’s
motion for acquittal as to initiation of a process to manufacture methamphetamine but denied
it as to the possession charge. The jury found Appellant guilty of possession of
methamphetamine. After a sentencing hearing, the trial court sentenced Appellant to eleven
months and twenty-nine days at 75% service in incarceration. After Appellant’s motion for
a new trial was denied, she appealed, arguing that the evidence presented at trial was
insufficient to sustain the conviction for possession of methamphetamine. After a review of
the record and applicable authorities, we determine that the evidence is sufficient and that
the conviction for possession of methamphetamine should be affirmed.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Trial Court is Affirmed.

J ERRY L. S MITH, J., delivered the opinion of the court, in which N ORMA M CG EE O GLE and
D. K ELLY T HOMAS, J R., JJ., joined.

Gregory D. Gookin, Assistant Public Defender, Jackson, Tennessee, for the appellant, Tonya
Michelle Stoltz.

Robert E. Cooper, Jr., Attorney General and Reporter; Meredith Devault, Assistant Attorney
General; James G. Woodall, District Attorney General; and Brian Gilliam, Assistant District
Attorney General, for the appellee, State of Tennessee.



                                            -1-
                                         OPINION

                                    Factual Background

       On June 7, 2012, Deputy Nathanial Shoate and Narcotics Investigator Maria Hasz
went to Appellant’s residence upon receipt of information that the residence served as a
possible methamphetamine laboratory. After Appellant consented to a search of the
residence, Deputy Shoate conducted a search while Investigator Hasz interviewed Appellant.
During Deputy Shoate’s search, he discovered a small metal container shaped like a soccer
ball key chain on top of a wooden cabinet in Appellant’s bedroom. Inside the container was
a white substance in a clear plastic bag. Deputy Shoate field-tested the substance; it tested
positive for methamphetamine. Later, the Tennessee Bureau of Investigation’s regional
laboratory results confirmed that the white substance concealed in the soccer ball keychain
was methamphetamine.

        Deputy Shoate confronted Appellant about the container. Initially, Appellant claimed
that the container belonged to a houseguest, though later in the conversation she changed her
story and admitted that the soccer ball key chain containing the white substance was her
property. Investigator Hasz then took Appellant’s statement.

       Appellant elected to have Investigator Hasz write her statement rather than do it
herself. Even though Appellant seemed upset when she originally spoke with Deputy Shoate,
she appeared significantly calmer while she was providing her statement to Investigator
Hasz. Investigator Hasz later recalled that Appellant was quite calm and cooperative while
giving her statement. Appellant read the statement taken by Investigator Hasz, indicated her
approval, signed, dated, and initialed the statement so that no additions could be made.

       When confronted with her statement at trial, Appellant wholly recanted and renounced
it. Appellant claimed that the key chain had been missing, stated that the “dope” in the key
chain did not belong to her, and denied that she used methamphetamine. Appellant attempted
to explain why her trial testimony was in direct conflict with her prior statement by claiming
that she was “[under] great stress, duress” during Deputy Shoate’s search and while
providing her statement.

        At the conclusion of the trial, the jury found Appellant guilty of possession of
methamphetamine, a Class A misdemeanor. The trial court sentenced Appellant to eleven
months and twenty-nine days at 75%. The trial court denied Appellant’s motion for new
trial. Appellant appealed.



                                             -2-
                                          Analysis

       Appellant challenges the sufficiency of the evidence supporting her possession of
methamphetamine conviction. Specifically, Appellant believes that the State failed to prove
that Appellant was actually in possession of the methamphetamine. The State contends that
the evidence was sufficient to convict Appellant of possession of methamphetamine and that
this Court should affirm the judgment of the trial court.

       When a defendant challenges the sufficiency of the evidence, this Court is obliged to
review that claim according to certain well-settled principals. A verdict of guilty, rendered
by a jury and “approved by the trial judge, accredits the testimony of the witnesses for the
State” and resolves all conflicts in the testimony in favor of the State. State v. Cazes, 875
S.W.2d 253, 259 (Tenn. 1994) (citing State v. Harris, 839 S.W.2d 54, 75 (Tenn. 1992)).
Thus although the accused is originally cloaked with a presumption of innocence, the jury
verdict removes this presumption “and replaces it with one of guilt.” State v. Tuggle, 639
S.W.2d 913, 914 (Tenn. 1982). On appeal, the burden of proof rests with the defendant to
demonstrate the insufficiency of the convicting evidence. Id. The relevant question the
reviewing court must answer is whether any rational trier of fact could have found the
accused guilty of every element of the offense beyond a reasonable doubt. See Tenn. R. App.
P. 13(e); Harris, 839 S.W.2d at 75. In making this decision, we are to accord the State “the
strongest legitimate view of the evidence as well as all reasonable and legitimate inferences
that may be drawn therefrom.” Tuggle, 639 S.W.2d at 914. As such, this Court is precluded
from re-weighing or reconsidering the evidence when evaluating the convicting proof. State
v. Morgan, 929 S.W.2d 380, 383 (Tenn. Crim. App. 1996); State v. Matthews, 805 S.W.2d
776, 779 (Tenn. Crim. App. 1990). Moreover, we may not substitute our own “inferences
for those drawn by the trier of fact from circumstantial evidence.” Matthews, 805 S.W.2d
at 779. Further questions concerning the credibility of the witnesses and the weight and
value to be given to evidence, as well as all factual issues raised by such evidence, are
resolved by the trier of fact and not the appellate courts. State v. Pruett, 788 S.W.2d 559,
561 (Tenn. 1990). “The standard of review ‘is the same whether the conviction is based
upon direct or circumstantial evidence.’” State v. Dorantes, 331 S.W.3d 370, 379 (Tenn.
2011) (quoting State v. Hanson, 279 S.W.3d 265, 275 (Tenn. 2009)).

       In this case, Appellant was convicted of possession of methamphetamine, which is
defined as the following:

       (a) It is an offense for a person to knowingly possess or casually exchange a
       controlled substance, unless the substance was obtained directly from, or
       pursuant to, a valid prescription or order of a practitioner while acting in the
       course of professional practice.

                                             -3-
T.C.A. § 39-17-418(a).

       Possession can be either actual or constructive. State v. Cooper, 736 S.W.2d 125, 129
(Tenn. Crim. App. 1987). “Before a person can be found to constructively possess a drug,
it must appear that the person has ‘the power and intention at a given time to exercise
dominion and control over . . . [the drugs] either directly or through others.’” Cooper, 736
S.W.2d at 129 (citations omitted).

        When viewing the evidence in a light most favorable to the State, a reasonable jury
could conclude that Appellant unlawfully possessed methamphetamine. When Deputy
Shoate discovered the soccer ball key chain and showed it to Appellant, she did not seem
surprised that it contained methamphetamine. Moreover, she eventually told Deputy Shoate
that the container belonged to her. Appellant voluntarily gave a statement to Investigator
Hasz, confirming her ownership of the methamphetamine-filled container. Appellant
approved the statement, signed it, and initialed it so that no alterations could be made to it.

        The task of weighing the evidence at trial belongs to the jury. In this case, the jury
assessed all the evidence and chose to accredit the State’s witnesses. There was ample
evidence for a rational jury to conclude beyond a reasonable doubt that Appellant unlawfully
possessed methamphetamine. Therefore, the evidence presented at trial was sufficient. This
issue is without merit.

                                       CONCLUSION

       Based on the foregoing reasons and authority, the judgment of the trial court is
affirmed.




                                           ___________________________________
                                           JERRY L. SMITH, JUDGE




                                              -4-